UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-1455


BURMAN Y. MATHIS,

                Plaintiff – Appellant,

          v.

DAVID S. GOLDBERG, Esq.; STUART MUNTZING SKOK,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:12-cv-01777-DKC)


Submitted:   August 13, 2013                 Decided:   August 26, 2013


Before KING, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Burman Y. Mathis, Appellant Pro Se. James Edward Dickerman,
Lauren Elizabeth Marini, ECCLESTON & WOLF, PC, Hanover,
Maryland; James Xavier Crogan, Jr., SCHENKER, KRAUSE, CROGAN &
LOPEZ, Owings Mills, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Burman         Mathis       brought      this     civil      action        in    the

district court seeking damages from the arbitrator and a witness

who   testified       in       state     arbitration         proceedings          related      to

Mathis’ divorce.            The district court granted the Defendants’

motions to dismiss or for summary judgment.                        We affirm.

            Some of Mathis’ claims are, in essence, an attempt to

challenge the results of the arbitration proceeding.                                  He twice

sought to challenge that proceeding in state court.                                The first

action     resulted       in    a      state    court       decision      confirming         the

arbitration       agreement,        and    Mathis      entered      into      a    settlement

agreement    in    the      second      state       court    action.          Lower    federal

district    courts     generally          are   not     empowered        to    review       state

court proceedings, and this case provides no exception to the

general    rule.      See       Exxon     Mobil      Corp.    v.    Saudi      Basic    Indus.

Corp., 544 U.S. 280, 291-92 (2005); District of Columbia Ct. of

App. v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust

Co., 263 U.S. 413 (1923).

            We     next     address       Mathis’     claims       for   damages       arising

from the Defendants’ conduct during the arbitration proceedings,

rather than the result of the proceedings.                         Those claims are not

barred by the Rooker-Feldman doctrine.                        See Davani v. Virginia




                                                2
Dep’t of Transp., 434 F.3d 712, 713 (4th Cir. 2006).                         However,

we conclude that these claims lack merit. 1

             Defendant     Goldberg,     the    arbitrator,        is     immune    from

damages because he was acting in a quasi-judicial capacity.                          See

Gill v. Ripley, 724 A.2d 88, 92 (Md. 1999) (recognizing the

common law doctrine of judicial immunity); see also Olson v.

Nat’l Ass’n of Secs. Dealers, 85 F.3d 381, 382 (8th Cir. 1996)

(noting that courts of appeals have uniformly extended judicial

and quasi-judicial immunity to arbitrators; collecting cases).

Similarly,     it   long   has    been     established      that       witnesses     are

absolutely    immune     from    damages      for   their    testimony       given    in

legal     proceedings.      Briscoe      v.    LaHue,    460      U.S.    325,   335-36

(1983).      Therefore, Defendant Skok is immune from damages as

well. 2

             Mathis also asserts that the district court erred in

denying     his   motion   for    judicial      notice      and    a     hearing,    his

      1
       The district court analyzed these claim under the doctrine
of non-mutual collateral estoppel.      Although we express no
disagreement with this analysis, we may affirm on any basis
apparent on the face of the record. See MM ex rel. DM v. School
Dist. of Greenville County, 303 F.3d 523, 536 (4th Cir. 2002).
      2
       We note that Defendant Skok did not raise a defense of
immunity in the district court. In any event, the claim against
her is meritless.    Mathis cannot make out a claim for fraud
because he has not made a plausible showing that he relied to
his detriment on the testimony of Skok, a witness for his
ex-wife, and reliance is an essential element of fraud.
Gross v. Sussex Inc., 630 A.2d 1156, 1161 (Md. 1993).



                                         3
request for sanctions, and his motion to recuse.             We affirm the

denial of these motions based on the reasoning of the district

court.     Mathis v. Goldberg, No. 8:12-cv-01777-DKC (D. Md. Mar.

25, 2013).

            In sum, finding no error, we affirm.        We deny leave to

file a “CD supplement.”       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

material     before   this   Court   and   argument   will   not   aid   the

decisional process.

                                                                   AFFIRMED




                                      4